173 S.E.2d 642 (1970)
8 N.C. App. 73
STATE of North Carolina
v.
Herman Eugene TURNER.
No. 7029SC67.
Court of Appeals of North Carolina.
May 6, 1970.
Robert Morgan, Atty. Gen., by Edward L. Eatman, Jr., Staff Atty., Raleigh, for the State.
Prince, Youngblood, Massagee & Groce, by Edwin R. Groce, Hendersonville, for defendant appellant.
GRAHAM, Judge.
Defendant contends that the indictment is fatally defective in that it fails to allege that the owner of the property allegedly stolen is either a natural person or a legal entity capable of owning property. This contention is without merit. Chapter 352 of the 1913 Private Laws of *643 North Carolina provides in Section 1, at page 1044, as follows:
"That the name of the town of Hendersonville, in Henderson County, be changed to The City of Hendersonville, which shall be a municipal corporation, * *."
In Section 2, beginning on page 1044, it is provided:
"The city of Hendersonville shall have all of the rights, privileges, powers, immunities, and liabilities which are conferred upon or are incident to incorporated cities and towns by virtue of the law of the land, * * *."
In Section 52, at page 1056, it is further provided:
"This act [establishing Hendersonville a municipal corporation] shall be deemed a public act, and judicial notice shall be taken thereof by the courts without the same being pleaded or read in evidence." (Emphasis added.)
It is well established that judicial notice will be taken of public laws of this State. Stansbury, N.C. Evidence, § 12. We therefore take judicial notice of the fact that the City of Hendersonville is a municipal corporation. Cf. Winborne, Utilities Comr., v. Mackey, 206 N.C. 554, 174 S.E. 577.
This case differs substantially from State v. Thornton, 251 N.C. 658, 111 S.E.2d 901, and State v. Thompson, 6 N.C.App. 64, 169 S.E.2d 241, which are relied upon by defendant. Neither the indictment in Thornton nor the warrant in Thompson contained any words importing that the owner of the property involved was a corporation. Here, the words "City of Hendersonville" denote a municipal corporate entity. Municipal corporations are expressly authorized to purchase and hold personal property. G.S. § 160-2(4).
Since, in our opinion, the indictment in question was valid in all respects it is unnecessary that we consider the State's contention that even if the bill of indictment was improper, jurisdiction was nevertheless acquired over the defendant when he tendered a plea of guilty to a lesser included offense.
No error.
BROCK and BRITT, JJ., concur.